Title: To George Washington from William B. Harrison, 24 January 1799
From: Harrison, William B.
To: Washington, George



Sir
Loudoun County Jany 24th 1799

I have Recevd yours of the 4th of Novr a fue days Since & Embrace the first favourable oppertunity to answer the Same, I am Sorry to hear my tenants Near your Mill has disturbd you a gain (when Mr Robert Lewis Calld on me I promisd him to move them and Set a bout it but found they had a Lease given them by Colo. Russell which did not Expire for three years after at the end of which term hearing no further Complaints I Let them Continue from year to year at five hundred wt of Cropt tobacco & five Barrels of fish Less than I was offerd by John Roberson on the Accot of Some old people that was on the Lands who begd to be let Continue what few days they had to Live thereon and that they had always paid their Rents punctually & had Long been tenants to my father in Law &c. one since is dead the other is in the famely and Cear of her Son I there fore feel Relievd on that Score and you may Rely on it I will take the Necessary Steps to purge the Lands of those improper Caractors aluded to in your Letter provided they Can be pointed out to me I am by som of the neighbours told that John Javens who Lives on the⟨re⟩ is a very honest man if So I woud not wish to diturb him provided I do not Sell the Lands and Continue to Rent them, I assure you it is very distant from me to Extort from you an unreasonable price or Rent but to the Contrary Consider my Self Obligated to Render you evry Service in my power & am with all the Respect a mortal Can frame yours &c.

Wm B. Harrison

